Judg-, ment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: The record does not sustain a finding that the statement in the birth certificates as to the legitimacy of the children is binding on the defendant. The finding that a common-law marriage was in existence at the time of the marriage of the plaintiff and defendant was against the weight of evidence. All concur, except Dowling, J., not voting, and Larkin, J., who dissents and votes for affirmance. (The judgment awards plaintiff a decree of annulment.) Present — Dowling, Harris, McCurn, Larkin and Love, JJ.